Citation Nr: 1748595	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  16-20 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran had active service from October 1958 to February 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2014 decision of the Newark, New Jersey, Regional Office/Agency of Original Jurisdiction (RO/AOJ).  

A May 2017 Board decision [by a Veterans Law Judge (VLJ) other than the undersigned] granted service connection for tinnitus, reopened the claim of service connection for sensorineural hearing loss and remanded the claims of service for sensorineural hearing loss and a respiratory disorder for additional development.  The case is now assigned to the undersigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A respiratory disorder (allergic rhinitis/hay fever) was not noted when the Veteran was examined for enlistment; clear and unmistakable evidence shows that such disability pre-existed his active service.

2.  There is no clear and unmistakable evidence that the Veteran's respiratory disorder (variously diagnosed as allergic rhinitis/hay fever, sinusitis and asthma/asthmatic bronchitis) was not aggravated by service.

3.  Resolving all doubt in his favor, the Veteran's bilateral hearing loss is etiologically related to his military service.



CONCLUSIONS OF LAW

1.  Service connection for a respiratory disorder (variously diagnosed as allergic rhinitis/hay fever, sinusitis and asthma/asthmatic bronchitis) is warranted.  38 U.S.C.A. §§ 1131, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1131, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury or disease during such service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

To substantiate a claim of service connection there must be evidence of (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The provisions of 38 C.F.R. § 3.304(b) clarify that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports" and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Cotant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable (obvious or manifest) evidence that the veteran's disability was both preexisting and not aggravated (i.e. increased in severity beyond its natural progression) by service.  If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease (including bilateral hearing loss) at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). This rule does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic". When the disease entity is established, there is no requirement of evidentiary showing of continuity. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Service connection also may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Respiratory Disorder

The Veteran contends that his respiratory disorder, allergic rhinitis, is the result of a broken nose incurred while arresting a deserter during his active military service in 1961.  See Statement from Veteran, dated March 30, 2013.  Although his October 1958 Report of Medical History for initial enlistment shows that he reported a history of hay fever and asthma and indicated that he self-treated for asthma (the physician's summary notes "history of asthma since childhood" and "seasonal hay fever"); his October 1958 enlistment examination report includes no notation of hay fever or asthma and shows that his nose, sinuses, lungs and chest were normal on clinical evaluation.  Consequently, the Veteran is entitled to the legal presumption of soundness on service entrance under 38 U.S.C.A. § 1111 with respect to a respiratory disorder.

The Veteran's service treatment records (STRs) include an April 1960 treatment report which notes he reported a "history of fx [fracture] nasal septum 1956" and "difficulty breathing for past years."  He was referred to the ENT (ear, nose and throat) clinic.  A May 1960 report from the ENT clinic shows that the Veteran "had deflected nasal septum causing partial obstruction ... for many years (EPTS).  It is neither better nor worse now."  A subsequent May 1960 treatment report notes "attack of hay fever" after moving grass the previous day.  It is noted that the Veteran wanted to be checked out for possibility of asthma.  The diagnosis was allergic rhinitis.  In June 1960, the Veteran sought treatment for "itching, 'sand,' and tearing of eyes and nasal stuffiness."  The impression was hay fever symptoms.  A September 1960 treatment report includes a notation that his last asthma attack was 4 years ago (thus, prior to his October 1958 enlistment).  It is noted that he had a 2 day history of cold and complained of wheezing and tight cough.  Examination of the lungs showed asthmatic wheezes throughout.  The diagnosis was asthma.  A November 1960 treatment report notes that the Veteran was hit in the nose while on duty and X-ray showed minimal displacement and fracture of the cartilage (the Veteran felt that his nose was deviated to the left.)  The examiner noted that the "nose was broken EPTS [existed prior to service]," "has not been straight since" and the Veteran "can breathe only thru lt. [left] nostril" (there was clotted blood in the right nostril).  The examiner also noted "septum deviated to left (probably chronic)."  On his August 1961 service separation examination, the Veteran reported a history of hay fever and asthma, the physician's summary included the comment that the Veteran "had a 'cold' in summer - feels this is hay fever" and "'asthma' in childhood," no treatment, no sequela.  

A January 1983 VA examination report notes essentially normal evaluation of the nose, sinuses, mouth and throat.  

A March 2014 statement from the Veteran's private physician, R. J. B., M.D., of the Center for Asthma and Allergy, notes that the Veteran "has been on allergy immunizations for allergic rhinitis for over 40 years."  In a hand written note at the bottom of this statement, the Veteran indicated that his first allergic experience was in 1961, when his eyes and nasal passages were swollen shut and he was treated at the Army health center in Germany.  

A September 2014 VA examination report includes diagnoses of chronic sinusitis and allergic rhinitis.  The examiner noted the Veteran's history of hay fever before military service and his complaints of increased difficulty with nasal breathing, treatment with nasal spray, multiple nasal surgeries and immunotherapy for allergies for the last 40 years.  On examination, the Veteran had sinusitis, rhinitis and traumatic deviated nasal septum.  After examination of the Veteran and review of the claims file, the examiner opined that the Veteran's military service "aggravated the pre-existing hay fever with allergic rhinitis" beyond its natural progression.  The examiner provided no explanation of rationale for this opinion.  

Based on review of the claims file, an October 2014 addendum to the September 2014 VA examination report found that "hay fever pre-existed before service.  Veteran was treated for one episode of hay fever (allergic rhinitis) on 28, May 1960, which was acute [and] transitory [and] resolved with treatment for it while in service."  The examiner further noted that 10 years after service, the Veteran was diagnosed to have sinusitis and has evidence of chronic sinusitis at present, "which is less likely as not related to military service."  The examiner explained that this "one episode" of hay fever (allergic rhinitis) "was an isolated incident that resolved without aggravation.  Current chronic sinusitis is not a natural progression of the condition of hay fever.  One episode of hay fever while in service does not represent aggravation by military service."  Notably, the STRs show the Veteran also complained of allergic symptoms in June 1960, when the impression was hay fever symptoms.  As such, this opinion is of diminished probative value because the explanation of rationale is based on an inaccurate factual premise.  

Pursuant to the May 2017 Board remand, a second July 2017 addendum, also based on a review of the claim file, includes the finding that the Veteran's asthma, seasonal hay fever, fracture of the nasal septum in 1956 and deflected nasal septum causing partial obstruction in left airway for many years clearly and unmistakably existed prior to service.  The examiner identified the Veteran's current respiratory disorders as allergic rhinitis, asthmatic bronchitis, past tobacco use (2 packs per day for 8-10 years, quit over 20 years ago, and positive history of second hand smoke (mother)), chronic sinusitis, GERD (gastroesophageal reflux disease), obesity (probably has OSA (obstructive sleep apnea) - declined sleep study) and opined that these disorders did not have their onset during service and are not otherwise related to service.  The examiner noted the Veteran's history of nasal fracture prior to service in 1956 and during service in November 1960, the March 2014 statement from his private physician regarding the Veteran's over 40 years history of treatment for rhinitis and the Veteran's assertion of first experiencing allergy symptoms in 1961 and concluded that "allergic rhinitis/hay fever existed prior to service" and, "[b]ased on the STRs there is no evidence to support that allergic rhinitis/hay fever was aggravated by military service, beyond natural progression."  This opinion is also of diminished probative value because the examiner did not consider the appropriate "clear and unmistakable" standard in finding that there was no aggravation of the pre-existing disability.

In a September 2017 statement, the Veteran disputed that he had a fractured nose in 1956 and recalled that his first allergy event occurred during his military service.  He stated that he has been treated with anti-histamines and nasal sprays since leaving service in 1962, immunization shots since 1970 and such treatment continues to the present.  

[It is acknowledged that the Veteran claims he did not have a respiratory disorder prior to enlistment and his initial episode of allergy symptoms was during military service; however, as detailed above, this assertion is in conflict with his contemporaneous STRs.  In weighing the conflicting statements provided by the Veteran, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  The Board finds the statements made by the Veteran to his treatment providers during service to be more reliable because of the contemporaneous nature of these statements.  In short, the medical history reported by the Veteran as noted in his STRs is inherently more reliable than his more recent recollections, 42 years after service separation.]

As noted above, while a history of a hay fever and asthma was reported by the Veteran, hay fever and asthma were not noted (and his nose, sinuses, lungs and chest were clinically normal) when the Veteran was examined for service entrance.  Governing regulations and case law provide that except for disabilities noted on induction, a Veteran is presumed sound.  As such, the legal presumption of soundness under 38 U.S.C.A. § 1111 applies with respect to a respiratory disorder on entry in service.  See also 38 C.F.R. § 3.304(b)(1) (history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception).  

However, the presumption of soundness is rebutted as there is clear and unmistakable evidence that a respiratory disorder (hay fever/allergic rhinitis and asthma) pre-existed the Veteran's service.  As noted above, the Veteran reported a history of hay fever and asthma on service enlistment and his STRs note that his respiratory symptoms, including hay-fever and asthma, existed prior to service.  In addition, the September 2014 VA examination report and subsequent addendum opinions found that his hay-fever/allergic rhinitis pre-existed his service (the July 2017 addendum opinion noted that respiratory disorders, including asthma and seasonal hay fever, "clearly and unmistakably existed prior to service".)  As such, evidence clearly and unmistakably establishes that a respiratory disorder, variously diagnosed as hay-fever/allergic rhinitis and asthma, pre-existed the Veteran's active service.

The analysis of the Veteran's claim proceeds to consideration of whether his respiratory disorder, hay-fever/allergic rhinitis and asthma, was aggravated by his service.  As the STRs show treatment for respiratory complaints, including hay-fever/allergic rhinitis in May and June 1960 and asthma in September 1960, the Veteran is entitled to a presumption that it was aggravated by service.  As noted above, this presumption may be rebutted only by clear and unmistakable evidence of non-aggravation; in accordance with statutory and regulatory provisions and governing case law, there must be clear and unmistakable evidence that during service the disability did not increase in severity beyond natural progression). 

On review of the record, the Board finds that there is no clear and unmistakable evidence of non-aggravation.  While the Veteran was asymptomatic on service entrance (with only a history noted), it clearly became symptomatic during service, and the record supports there was treatment for hay-fever, allergic rhinitis and asthma/asthmatic bronchitis and sinusitis since service; see e.g., the March 2014 from his private physician, the September 2014 VA examination report and subsequent October 2014 and July 2017 addendum opinions.  The evidence of respiratory problems in service and of persistent symptoms/pathology continuing thereafter suggests that the hay-fever/allergic rhinitis and asthma increased in severity during service; at any rate, it is not "clear and unmistakable" evidence of non-aggravation.  Furthermore, a medical professional (the September 2014 VA examiner) concluded that it is at least as likely as not that the Veteran's military service "aggravated the pre-existing hay fever with allergic rhinitis" beyond its natural progression; the Board finds no reason to question the expertise of the VA provider.  

In summary, rather than showing clear and unmistakable evidence of non-aggravation in service, the record instead suggests that the Veteran's respiratory disorder, hay-fever/allergic rhinitis and asthma, increased in severity therein.  The legal presumption of aggravation is not rebutted; service connection for a respiratory disorder, variously diagnosed currently as hay fever/allergic rhinitis, sinusitis and asthma/asthmatic bronchitis, is warranted.

Bilateral Hearing Loss

The 2014 VA examiner suggested that at least part of the Veteran's pattern of hearing loss was consistent with noise-induced hearing loss.  In addition, noise exposure was conceded with regard to this Veteran.  Finally and, most importantly, the 2017 opinion provider concluded that the Veteran's service-connected tinnitus is likely a symptom associated with the hearing loss.  Taken together, these facts provide substantial evidence in favor of the Veteran's claim of service connection for bilateral hearing loss. Moreover, the Veteran has maintained that his hearing loss began during service when he was on a rifle team and he has noticed hearing loss since that time. The Veteran is certainly competent to testify as to a symptom such as hearing loss which is non-medical in nature, however, even if he is not necessarily competent to render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  For these reasons, and in resolving all doubt in the Veteran's favor, the competent and probative evidence of record establishes that the Veteran's hearing loss, as likely as not, had its onset during service, and as such, service connection for bilateral hearing loss is warranted.



ORDER

Service connection for a respiratory disorder, diagnosed as hay fever/allergic rhinitis, sinusitis and asthma/asthmatic bronchitis, is granted.

Service connection for bilateral hearing loss is granted.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


